DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claim 1 (and dependent claims 2-3) have overcome the 112(b) rejections from the previous office action.


Allowable Subject Matter
Claims 1-5, 7-19, 21, 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 21, 22 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method, comprising:  forming a second phase change material layer formed over the first dielectric layer, wherein a lower boundary of the second phase change material layer contacts at least a portion of the first conductive structure, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Yang(USPATENT: 9461245) discloses in Fig 4, see modified figure in office action, a method, comprising:
forming a first dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40] over a bottom electrode(106)[col 5, lines 5-15col 6, lines 20-68];

forming a first conductive structure(402a/402b)[col 6, lines 5-20] lining along respective sidewalls of the first void(void of 402a/b/c) and the exposed portion of the upper boundary of the bottom electrode(106)[col 5, lines 5-15col 6, lines 20-68]; filling the first void(void of 402a/b/c) with an additional dielectric layer(402c)[col6, lines 5-15]; and
forming a variable resistive material layer(112)[col 6, lines 50-65] over the first dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40] to cause the variable resistive material layer to contact at least a portion of a sidewall of the first conductive structure(402a/402b)[col 6, lines 5-20] (examiner interprets contact as electrical contact by way of 402d)[col6, lines 15-20] but does not disclose forming a second phase change material layer formed over the first dielectric layer, wherein a lower boundary of the second phase change material layer contacts at least a portion of the first conductive structure.  Therefore, it would not be obvious to make the semiconductor structure as claimed.

Claims 4, 5, 7-12 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method, comprising: forming a second dielectric layer disposed above the first phase change material layer; and forming a second conductive column structure extending through the second dielectric layer, wherein the second conductive column structure comprises a shell portion 
wherein an upper boundary of the first phase change material layer contacts the end portion of the second conductive column, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Yang(USPATENT: 9461245) discloses in Fig 4, see modified figure in office action, a method, comprising: providing a first dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40]; forming a first conductive column structure (402a/b/c) extending entirely through the first dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40], wherein the first conductive column structure comprises a shell portion(402a/b) [col 6, lines 5-20] wrapping a core structure (402c) [col6, lines 5-15] filled with a dielectric material and an end portion that is coupled to a first end of the shell portion and disposed below the core structure, wherein the shell portion comprises a conductive layer; and
forming a first variable resistive material layer(112)[col 6, lines 50-65] over the first dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40], wherein a lower boundary of the first phase change material layer contacts at least a first portion of a second end of the shell portion, the second end being opposite the first end (examiner interprets contact as electrical contact by way of 402d)[col6, lines 15-20] but does not disclose the relationship of forming a second dielectric layer disposed above the first phase change material layer; and forming a second conductive column structure extending through the second dielectric layer, wherein the second conductive column structure comprises a shell portion wrapping a core structure filled with a dielectric material and an end portion that is coupled to one end of the shell portion and disposed below the core structure, 



Claims 13-19 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method, comprising: 
forming a second phase change material layer over the first dielectric layer, wherein a lower boundary of the second phase change material layer contacts at least a portion of the heater structure, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Yang(USPATENT: 9461245) discloses in Fig 4, see modified figure in office action, a method, comprising:
forming a bottom electrode(106)[col 5, lines 5-15col 6, lines 20-68] in a first dielectric layer(104); forming a variable resistive material layer(112)[col 6, lines 50-65] in a second dielectric layer(116)[col 4, lines 60-68]; and forming a heater structure(402a/b) in a third dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40] and extending entirely through the third dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40] between the bottom electrode(106)[col 5, lines 5-15col 6, lines 20-68] and the variable resistive material layer, wherein the heater structure(402a/b) lines a trench thereby causing a first portion of the heater structure(402a/b) to contact (examiner interprets contact as electrical contact by way of 402d)[col6, lines 15-20] the variable resistive material layer at a first end and wrap a dielectric material(402c) directly disposed below the phase change material layer,
.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819